Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,990,582 to Sanchez.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are a broader version of the claims and substantially equivalent to those in the Patent.  To illustrate, a mapping of the similarities between claim 21 of instant application and claim 1 of the Patent is provided below:
Instant Application Claim 21
US Pat. No. 9,990,582 Claim 1
A method for refining cognitive insights using cognitive graph vectors comprising:

	storing data from a plurality of data sources within a cognitive graph, the cognitive graph representing expert knowledge;


	associating a first set of the data representing expert knowledge within the cognitive graph with a first cognitive graph vector, the first cognitive graph vector extending away from a cognitive graph nexus in a first direction;



	associating a second set of data within the cognitive graph with a second cognitive graph vector, the second cognitive graph vector extending away from the cognitive graph nexus in a second direction;



	processing data stored within the cognitive graph to provide cognitive insights; and 


	refining the cognitive insights based upon a limitation relating to one of the first and second cognitive graph vectors, the limitation corresponding to a selected cognitive graph vector parameter.
A method for refining cognitive insights using cognitive graph vectors comprising:

	storing data from a plurality of data sources within a cognitive graph via a cognitive inference and learning system, the cognitive graph representing a data domain;

	associating a first set of the data of the data domain within the cognitive graph with a first cognitive graph vector of a plurality of cognitive graph vectors via the cognitive inference and learning system, the first cognitive graph vector extending away from a cognitive graph nexus in a first direction;


	associating a second set of the data within the cognitive graph with a second cognitive graph vector of the plurality of cognitive graph vectors via the cognitive
, the first cognitive graph vector extending away from a cognitive graph nexus in a first direction;

	processing the data from the plurality of data sources to provide cognitive insights via the cognitive inference and learning system; and 

	refining the cognitive insights based upon a limitation relating to one of the plurality of cognitive graph vectors via the cognitive inference and learning system, the limitation corresponding to a selected cognitive graph vector parameter.


The key difference in the claims between the instant application and the referenced Patent is the instant application refers to a first cognitive graph vector and a second cognitive graph vector without further reciting a plurality of cognitive graph vectors, though it is implied if you have two cognitive graph vectors, then you have a plurality, whereas the referenced Patent refers expressly to a first cognitive graph vector, a second cognitive graph vector and a plurality of cognitive graph vectors.  Furthermore, the instant application refers to the cognitive graph representing expert knowledge whereas the referenced Patent refers to the cognitive graph being a data domain.  However, it is obvious that data domain includes expert knowledge as a data domain is specific to a ‘domain’.   Claims 22-40 of the instant application and claims 2-20 of the referenced Patent have the same applicable obvious equivalence.
	Allowable Subject Matter
Claims 21-40 would be allowable if the Double Patenting rejection set forth in this Office Action overcome. 
The following is the statement of reasons for the indication of allowable subject matter:  The prior art disclosed by the applicant and cited by the Examiner fail to teach or suggest, alone or in combination, all the limitations of independent claims 21, 27 and (cited in IDS, hereinafter Hassan).
Hassan discloses a method for refining cognitive insights using cognitive graph vectors (figs. 1-3 and 5) comprising: storing data from a plurality of data sources within a cognitive graph representing expert knowledge (fig. 2, item 100 unstructured data is obtained from various sources on Internet or local network that can include domain specific knowledge); associating a first set of the data representing expert knowledge within the cognitive graph with a first cognitive graph vector (figs. 8 and 9, each node comprises an entity and vectors; col. 10, lns 9+, each entity has a plurality of vectors, such as ‘Associated Persons', ‘Associated Organizations’, ‘Associated Locations’, etc., data/index being associated with each vector and each data has a magnitude that describes strength of relation to entity.  A first cognitive graph vector can be ‘Associated Persons’ and the first set of data/index being Name1, Name2, etc.); associating a second set of the data within the cognitive graph with a second cognitive graph vector (figs. 8 and 9; col. 10, lns 9+, a second cognitive graph vector can be ‘Associated Organizations’ and the second set of data/index being Org1, Org2, etc.);  processing data stored within the cognitive graph to provide cognitive insights (figs. 1-5, insight into associations of main entity derived; Abstract, manipulating graph to gain insight into information it contains); and refining the cognitive insights based upon a limitation relating to one of first and second cognitive graph vectors (figs. 8 and 9; figs. 1 and 2, col. 6, lns 46-56, Graph Query provides additional criteria that modifies the graph to derive further insights; col. 11, lns 49+, strength of relations between entities, e.g., magnitude, associated with a vector can choose those entities that are most related).	
However, Hassan does not appear to disclose or suggest the cognitive graph vectors extending away from a nexus in a particular direction.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN CHEN whose telephone number is (571)272-4143.  The examiner can normally be reached on M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALAN CHEN/Primary Examiner, Art Unit 2125